Citation Nr: 1646769	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-311 06A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to December 15, 2009, and in excess of 20 percent thereafter. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee disorder. 

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the claim for service connection of an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed claims for PTSD and a depressive disorder.  Thus, the Board has recharactertized the claim as reflected on the title page of this decision.

Regarding the claims for an increased rating for the lumbar spine as well as the claim for service connection for the bilateral knees, these claims were initially adjudicated by the RO in a September 2009 rating decision.  In September 2009, service connection for the lumbar spine was granted while service connection for the bilateral knee disorder was denied.  Less than one year later, the Veteran filed new and material evidence, consisting of lay statements, in support of a higher rating for the spine as well as service connection for the knees.  Pertinent VA treatment records regarding both claims were also associated with the file within one year of the September 2009 rating decision.  As such, the Board finds that the correspondence and VA treatment records should be construed as new and material evidence received within one year period since the September 2009 rating decision.  See 38 C.F.R. § 3.156 (b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, the Board has recharacterized the appeal with respect to the lumbar spine rating as indicated on the title page above.  Additionally, as the bilateral knee claim reaches back to the initial claim for service connection, the claim will be considered on the merits rather than as a claim to reopen.  

In December 2009, the Veteran submitted a statement in support of his claim for a higher rating for the lumbar spine, and indicated that he could not work due to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board has added this issue to the title page above. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
Pertinent VA treatment records and the July 2013 VA examination report are found in Virtual VA but are not present in VBMS. 

The issues of entitlement to service connection for a bilateral knee disorder, as well as higher ratings for the lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD. 

2.  Resolving all doubt in the Veteran's favor, his depressive disorder is caused or aggravated by his service-connected lumbar spine disability. 



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection of posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Resolving all doubt in the Veteran's favor, the criteria for the establishment of service connection of a depressive disorder not otherwise specified, have been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an acquired psychiatric disorder, including PTSD and a depressive disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304 (f).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran filed a claim for service connection for PTSD and subsequently filed a claim for depression.  As discussed above, the claims are considered together in the claim for an acquired psychiatric disorder as the Veteran is not expected to be competent to identify a precise psychiatric diagnosis.  

As an initial matter, the Board observes that all of the relevant treatment records identified by the Veteran have been associated with the file.  Additionally, the Veteran was afforded a VA psychiatric examination in February 2011.  The Board acknowledges that the February 2011 VA psychiatric examiner did not discuss the Veteran's contentions with respect to the PTSD claim; however, the Board finds that this was not required.  In this regard, the Veteran has not provided details regarding his alleged stressor even though the AOJ invited him to do so in October 2010.  Rather, the Veteran responded to the October 2010 letter indicating that he had no further information or evidence to offer.  See November 2010 VCAA notice acknowledgement.  Service records do not indicate that the Veteran was engaged in combat although it is noted that he reported nervousness on service separation.  VA treatment records do not indicate a diagnosis of PTSD although the Board acknowledges that one social work record dated in November 2010 includes the Veteran's report of PTSD symptoms.  Rather, VA treatment records consistently noted a diagnosis of a depressive disorder not otherwise specified and/or major depressive disorder.  The Board finds that as the service records do not indicate that the Veteran served during a period of combat, the Veteran has not provided any information regarding an in-service stressor, and the post-service treatment records do not indicate any assessment of PTSD, the Veteran is not prejudiced by the examiner's omission of an opinion regarding PTSD.  

Moreover, service connection for PTSD is not warranted as a current diagnosis of PTSD has not been shown.  

The Board has reviewed the evidence regarding the claim for a depressive disorder and resolving all doubt in the Veteran's favor, finds that service connection for a depressive disorder is warranted.  In this regard, the requirement for a current disorder is met.  See e.g. February 2011 VA examination report.  Additionally, the evidence supports a finding that the Veteran's service-connected lumbar spine disability caused or aggravated his depressive disorder.  

In this regard, the February 2011 VA examiner affirmatively stated that the Veteran's depressive disorder was causally related to the Veteran's increasing pain and physical limitations.  There is no dispute that the Veteran's service-connected lumbar spine disability causes him significant pain and physical limitation.  See e.g. July 2013 VA spine examination report which noted constant back pain rated on the pain scale as six out of 10.  The July 2013 VA examination report also noted that the Veteran requires use of a back brace and treatment with Non Steroid Anti-Inflammatory Drugs (NSAIDS) and a Transcutaneous Electrical Nerve Stimulation (TENS) unit daily.  VA treatment records echo the July 2013 VA examination findings.  The Board acknowledges that the Veteran has physical pain and limitation associated with disabilities that have not yet been service-connected (i.e., knee pain); however, the Board is satisfied that the evidence demonstrates that the Veteran has significant pain and limitation associated with the service-connected lumbar disability.  

As the February 2011 VA examination report offers affirmative evidence that the Veteran's depressive disorder is, in part, causally related to the Veteran's physical pain and limitations, and the evidence also indicates that the Veteran suffers pain and physical limitations due to his service-connected lumbar spine disability, the Board finds that the evidence supports a finding that the Veteran's service-connected lumbar spine disability caused or aggravated his depressive disorder. 

Resolving all doubt in favor of the Veteran, the Board finds that the claim for the Veteran's depressive disorder is warranted on a secondary basis. 


ORDER

Service connection for PTSD is denied.

Service connection for a depressive disorder is granted. 


REMAND

With respect to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the claim for a higher rating for the lumbar spine, following the issuance of the October 2012 statement of the case, additional pertinent evidence - including a July 2013 VA spine examination report - was added to the record prior to certification of the case to the Board.  The AOJ did not issue a supplemental statement of the case as mandated by 38 C.F.R. § 19.31.  There is no legal authority for a claimant to waive this requirement as the relevant evidence was received by the AOJ prior to certification to the Board.  As such, in order to avoid any prejudice to the Veteran, the issue must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

On remand, the AOJ should also seek a VA examination for the lumbar spine in light of the Veteran's March 2015 statement indicating that his lumbar spine disability is worse.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Additionally, the Veteran has not been afforded a VA examination for his claimed bilateral knee disorder.  He asserts that he has a bilateral knee disorder due to the same fall in service in which he injured his back.  See November 2012 VA Substantive Appeal.  Notably, he is competent to report his observation of pain in his knees following a fall in service even if service treatment records do not reflect the same.  Further, the Veteran reported to a VA treatment provider in December 2009 that he has experienced bilateral knee symptoms since the injury in service.  Moreover, VA treatment records indicate that the Veteran uses a cane for support due to his knees, and that he underwent surgery on the right knee.  See e.g. September 2012 VA treatment record.  Given the Veteran's competent statements of the in-service fall, VA treatment records regarding knee pain requiring assistance with a cane as well as surgery, and the Veteran's statements regarding continuity of knee symptoms since service, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether he has a current knee disorder that is causally related to active service. 

Next, the Veteran has indicated that he receives treatment through the VA healthcare system, to include at VA facilities in Tallahassee, Lake City, and Gainesville.  The most recent treatment records in the file are dated in October 2012.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claim.

Finally, the notes that the Veteran should be sent the appropriate notice regarding the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran the appropriate notice regarding the TDIU claim.  Also, request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record (this should include a claim for any additional private medical records).  

2.  Obtain up-to-date VA treatment records, to include records from VA facilities in Tallahassee, Gainesville, and Lake City, from October 2012 to the present.  

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Following receipt of the foregoing records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition(s) is (are) due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following questions with respect to each knee:

(A) Identify all current knee disorders (this means any that have existed since the claim was filed in June 2010). 

(B) For each identified knee disorder, state whether it is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service?  Consider the Veteran's statement that he injured his knees during the same fall in service in which he injured his back.  Also consider the Veteran's statements regarding continuity of knee symptomatology since service.  

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

4.  Following receipt of the foregoing records, afford the Veteran an appropriate VA examination to determine the severity of his service-connected lumbar spine disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A) The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use. 

(B) Address the Veteran's reports of lower extremity symptoms and bowel leakage and determine whether there are any neurological manifestations associated with his service-connected lumbar spine disability at any time since March 2009.  In reaching any conclusion, the examiner should consider the April 2010 VA treatment record that noted the Veteran's complaints of pain in both lower extremities as well as radiculopathy in the left lower extremity and discuss whether these findings indicate objective neurological abnormality associated with the lumbar spine disability.

If the examiner finds that there are neurological manifestations, he or she should indicate the nature and severity, i.e., mild, moderate, or severe, of any impairment. 

(C)  State whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  This should also be addressed for each year beginning in March 2009 to the present. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(D) Comment on the functional impact that the Veteran's lumbar spine disability has on his daily life and employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided.

5.  When the development requested has been completed (and any additional development that becomes necessary as a result of any new evidence received), the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case, regarding the claims for a higher rating for a lumbar spine disability, service connection for a bilateral knee disorder, and entitlement to a TDIU, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


